NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVE KLEIN; et al.,                            No.    16-56309

                Plaintiffs-Appellants,          D.C. No.
                                                8:08-cv-01369-JLS-MLG
 v.

CITY OF LAGUNA BEACH and DOES, 1                ORDER*
through 10,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                           Submitted February 6, 2018**
                              Pasadena, California

Before: W. FLETCHER and OWENS, Circuit Judges***.

      Appellant’s motion to dismiss the petition for review, Dkt # 38, is

GRANTED. Accordingly, the memorandum disposition, Klein v. City of Laguna

Beach, 710 F. App’x 766 (9th Cir. 2018) (unpublished), is VACATED.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             Judge Reinhardt was on the original panel. The motion for voluntary
dismissal was voted upon only by Judges Fletcher and Owens.
The filing of this order shall serve as the court’s mandate.




                                    2